SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2)* Radware Ltd. (Name of Issuer) Common Stock, par value $0.1 (Title of Class of Securities) M81873107 (CUSIP Number) Yehuda Zisapel 24 Raoul Wallenberg Tel Aviv 69719, Israel 972-3-645-5522 and Nava Zisapel 127 Habarzel Street Tel Aviv 69710 Israel 972-3-7684907 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 10, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 13D CUSIP No. M81873107 Page 1of6 Pages 1 NAMES OF REPORTING PERSONS Yehuda Zisapel 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a) o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See instructions) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9
